Citation Nr: 1759216	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  13-27 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for chronic bilateral orchialgia, postoperative status.

2.  Entitlement to a compensable rating prior to August 19, 2014, and to a rating in excess of 10 percent thereafter, for a residual scar on the right scrotum.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esquire


ATTORNEY FOR THE BOARD

B. Gabay, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from November 1977 to November 1980.

The matter of bilateral orchialgia comes before the Board of Veterans' Appeals (Board) on appeal from a November 1991 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied the Veteran's claim for a compensable rating for bilateral orchialgia.  That appeal was remanded by the Board in September 1992 for a new VA medical examination.  However, the Veteran was never issued a subsequent Supplemental Statement of the Case (SSOC) in accordance with VA provisions.  Rather, the Veteran was awarded a 10 percent evaluation effective November 1991, the date of the original claim.  Unfortunately, due to the RO's inability to locate the Veteran, the Veteran never received his VA benefits, and in May 2011, filed a VA Form 21-526 seeking to reopen his increased rating claim.  In May 2012, the RO awarded the Veteran a noncompensable rating for bilateral orchialgia.  In April 2013, the RO retroactively awarded the Veteran a 10 percent rating effective August 27, 1991.  However, because the claim was neither granted nor denied in full, the claim remained on appeal with the Board the entire time.  See A.B. v. Brown, 6 Vet. App. 35 (1993).  The Veteran currently seeks an increased rating from his 10 percent evaluation, and as such, the claim is properly before the Board.

The matter of the residual scar comes before the Board on appeal from a May 2012 rating decision which granted service connection and assigned a noncompensable rating for the residual scar.

This case was previously remanded by the Board in September 1992, January 2014, and June 2015.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's chronic orchialgia has been manifested by pain.

2.  Prior to August 19, 2014, the Veteran's scar on the right side of his scrotum was manifested by pain and tenderness.

3.  From August 19, 2014, the Veteran's scar on the right side of his scrotum has been manifested by pain and tenderness.


CONCLUSION OF LAW

1.  The criteria for an increased rating of chronic bilateral orchialgia have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.10, 4.14, 4.31, 4.115a, 4.115b, Diagnostic Code 7599-7523 (2016).

2.  The criteria for a compensable rating prior to August 19, 2014, for a painful scar on the right side of the scrotum, have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. § 3.151, 3.159, 3.400, 4.118, Diagnostic Code 7804 (2016).

3.  The criteria for a rating in excess of 10 percent from August 19, 2014, for a painful scar on the right side of the scrotum, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. § 3.151, 3.159, 3.400, 4.118, Diagnostic Code 7804 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Merits of the Claim

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).

In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the Veteran's claim is to be considered. In initial rating cases, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "stage" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2 (2016).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  In accordance with 38 C.F.R. §§ 4.1, 4.2 (2016) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the service medical records and all other evidence of record pertaining to the history of the Veteran's service-connected disability.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  The Board is of the opinion that this case presents no evidentiary considerations, except as noted below, that would warrant an exposition of the remote clinical history and findings pertaining to the disability at issue.



A. Orchialgia

When an unlisted condition is encountered, it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology, are closely analogous.  38 C.F.R.        § 4.20.  When a disability is not specifically listed, the Diagnostic Code will be built up, meaning that the first two digits will be selected from that part of the schedule most closely identifying the part of the body involved, and the last two digits will be "99."  38 C.F.R. § 4.27.  For example, Diagnostic Code 7599 is used to identify unlisted genitourinary disabilities not specifically listed in the Schedule, but are rated by analogy to similar disabilities under the Schedule.  See 38 C.F.R. §§ 4.20, 4.27.  

Hyphenated diagnostic codes, meanwhile, are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2016).

The Veteran is currently service connected for chronic bilateral orchialgia, postoperative status, and assigned a 10 percent disability rating under Diagnostic Code 7599-7523.  Diagnostic Code 7523 provides a 0 percent rating for atrophy of one testicle and a 20 percent rating is warranted for atrophy of both testes.  Indeed, the Veteran has been rated under Diagnostic Code 7599-7523 since he was service-connected for chronic bilateral orchialgia in February 1981, and he has received a 10 percent rating under Diagnostic Code 7599-7523 since August 27, 1991.  

The Veteran underwent a VA examination in August 2011, where he reported falling on his scrotum while going through an obstacle course in 1978.  He reported being diagnosed with chronic bilateral orchialgia, status post excision of the appendix testes and epididymis.  He reported experiencing back pain, dyspnea, fatigue, angina and weakness.  He indicates having urinary frequency going 20 times daily at intervals of 30 minutes to one hour, including going eight times at intervals of 30 minutes to one hour at night.  The Veteran indicated he does not have dysuria hesitancy or difficulty starting a stream, a weak or intermittent stream, to strain to urinate, hematuria, dribbling, or urethral discharge.  He stated he does not experience urinary leakage or incontinence.  Examination of the penis revealed spermatic cord and scrotum tenderness.  The testicles were found to be normal, though with severe pain to touch.  Epididymis was abnormal, with mild swelling and extremely tender.  The seminal vesicle was found to be abnormal with swelling tenderness present. 

The Veteran most recently underwent a VA examination in November 2014, during which the examiner noted a diagnosis of urinary frequency.  The Veteran reported daytime voiding between one and two hours and nighttime awakening to void five or more times.  However, the examiner found that the Veteran's voiding dysfunction was not attributable to his chronic bilateral orchialgia.  During the same examination, the Veteran was also seen for his claimed erectile dysfunction associated with his orchialgia.  Examination of the Veteran revealed a normal penis, prostate, and epididymis, but "exquisitely tender" testicles.  The Veteran reported that he cannot achieve or maintain an erection and that he has to take pain medication.  The examiner concluded that the Veteran's erectile dysfunction was related to the orchialgia because erectile dysfunction involves neurological, vascular, and psychological components, and that the pain associated with the Veteran's orchialgia could affect the psychological component involved with obtaining an erection.

As noted above, the Veteran has been assigned a 10 percent evaluation for bilateral orchialgia under Diagnostic Code 7599-7523 since August 1991.  However, Diagnostic Code 7523 is limited to a noncompensable rating for atrophy of one testicle and a 20 percent rating for atrophy of both testes.  There is no 10 percent rating available under 7523.  Yet, a disability which has been continuously rated at or above any evaluation of disability for 20 or more years for compensation purposes will not be reduced to less than such evaluation except upon a showing that such rating was based on fraud.  38 C.F.R. §3.951(b).  Thus, while there is no indication that the Veteran has atrophy of either testicle, nor any evidence of fraud, the Board finds that his 10 percent evaluation for bilateral orchialgia is preserved, but that he is not entitled to a higher evaluation under Diagnostic Code 7523.  Id. 

The Board observes that in his July 2017 brief, the Veteran's representative argues that the Veteran is entitled to a separate 10 percent evaluation for each testicle for his bilateral orchialgia.  However, rating each testicle individually is not permitted under Diagnostic Code 7523.  The representative also requested a remand in order to obtain an opinion as to whether the symptoms the Veteran has involving urinary frequency and erectile dysfunction are associated with the service-connected disability.  However, in the November 2014 VA examination, the examiner concluded that the Veteran's erectile dysfunction was at least as likely as not proximately due to service, and the Veteran was subsequently given a noncompensable evaluation for erectile dysfunction in a November 2014 rating decision.  Similarly, the examiner concluded that the Veteran's voiding dysfunction was less likely than not related to service, as the examiner found no pathophysiologic relationship between status post excision of appendix testis or epididymis and urinary frequency.  This claim was therefore denied the November 2014 rating decision.  Neither of these issues was appealed.  As a result, neither issue is currently before the Board.  Therefore, a remand for either issue is unnecessary.

The Board has considered whether a higher rating is available under any additional diagnostic codes.  However, there is no indication in the record that the Veteran's symptoms affect his kidneys (Diagnostic Codes 7500-7510, 7531), ureter (7511), bladder (7512-7517), urethra (7518-7519), penis (7520-7522), epididymis (7525), prostate (7527), neoplasms (7528-7529), or renal disorders (7530, 7532).

Based on the foregoing, the Board finds that the evidence supports a rating of 10 percent under Diagnostic Code 7599-7523 for the Veteran's service-connected chronic bilateral orchialgia for the entire appeal period.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

B. Residual Scar

The Veteran is service-connected with a 10 percent evaluation for a residual linear scar on the right side of his scrotum under Diagnostic Code 7804.  The scar is associated with the Veteran's 1978 testicular cyst surgery.  Currently, the Veteran is assigned an effective date of August 19, 2014, for his condition, the date in which the Veteran underwent an examination that determined that his scar is painful.  

Under Diagnostic Code 7804, scar(s) that are unstable or painful: five or more scars that are unstable or painful warrant a 30 percent rating; three or four scars that are unstable or painful warrant a 20 percent rating; one or two scars that are unstable or painful warrant a 10 percent rating.  Note (1): An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2): If one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  

1. Prior to August 19, 2014

The Veteran filed his initial claim for service connection for a residual scar on May 12, 2011.  Thereafter, in an October 2011 VA examination, the Veteran complained of pain from his scar.  The Veteran is competent to testify regarding observable symptoms, such as tenderness associated with a scar, because this requires only personal knowledge as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board finds the Veteran is entitled to a compensable rating for the residual scar from May 12, 2011, the date of his initial claim for service connection.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  However, as no medical records prior to October 2011 mention a residual scar, and as there was no claim filed pertaining to a scar prior to May 12, 2011, the Veteran is not entitled to a compensable rating prior to May 12, 2011.

The Board notes the argument made by the Veteran's representative that the Veteran is entitled to an earlier effective date for his residual scar.  Unless specifically provided otherwise in the statute, the effective date of an award based on an original claim for compensation benefits shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  In this case, as noted above, the Veteran did not file his claim until May 12, 2011, and there was no mention of any scar in the medical records prior to October 2011.  Thus, the Veteran is not entitled to an earlier effective date.  Id.  The claim is properly addressed as a staged rating. 

The Board has considered whether a higher criterion is available under other diagnostic codes.  However, because the scar does not derive from a burn Diagnostic Codes 7800-7802) and because the Veteran only complains of a single scar (7804), the Veteran is not entitled to a higher rating.

Resolving reasonable doubt in favor on the Veteran, the Board finds that the Veteran is entitled to a 10 percent rating for a residual scar from May 12, 2011.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert, 1 Vet. App. at 55; 38 C.F.R. §§ 4.3, 4.7.  

2. From August 19, 2014

As stated above, the Veteran is currently evaluated under Diagnostic Code 7804, which provides a 10 percent rating for one or two scars that are unstable or painful.
The Veteran underwent a VA examination in March 2012 in which the examiner noted that the Veteran's scar was not both painful and unstable, and was not due to burns.  The scar was measured as approximately 0.5 cm x 0.1 cm.  The examiner noted that the scar did not cause limitation of function.

The Veteran underwent another VA examination in October 2014 in which the Veteran described his pain as sharp and tender.  The examiner noted that the scar is not unstable and is not due to burns.  The scar was measured as approximately 3.5 cm x 0.5 cm.  The examiner noted that the scar did not cause limitation of function.

Nothing in the record indicates that the Veteran is entitled to anything greater than a 10 percent rating for his scar from August 19, 2014.  The Veteran only complains of a single painful scar on his scrotum that is the result of surgery in 1978.  

The Board has considered whether a higher criterion is available under other diagnostic codes.  However, because the scar does not derive from a burn Diagnostic Codes 7800-7802) and because the Veteran only complains of a single scar (7804), the Veteran is not entitled to a higher rating.

The evidence does not show that symptomatology associated with the Veteran's residual scar more nearly approximates the criterion associated with a higher rating at any time during the appeal period.  Therefore, the currently assigned 10 percent rating is appropriate from August 19, 2014.

ORDER

A disability rating, in excess of 10 percent, for chronic bilateral orchialgia, postoperative status is denied.

A compensable rating prior to August 19, 2014, for a residual scar on the right scrotum, is granted.

A rating, in excess of 10 percent from August 19, 2014, for a residual scar of the right scrotum, is denied.




____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


